In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00430-CR
                           ____________________

                   MELISSA STONE PRENTICE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________            ______________

                    On Appeal from the 258th District Court
                             Polk County, Texas
                           Trial Cause No. 21960
________________________________________________________            _____________

                          MEMORANDUM OPINION

      In this appeal, court-appointed appellate counsel representing Melissa Stone

Prentice submitted a brief that contends no arguable grounds can be advanced to

support arguments that would result in our reversing the trial court’s judgment. The

judgment being appealed reflects that Prentice was convicted of driving while

intoxicated, third or more offense. See Tex. Penal Code Ann. § 49.09(b)(2) (West




                                         1
Supp. 2014). 1 Based on our review of the records, we agree with appellate counsel

that no arguable issues exist to support Prentice’s appeal. See Anders v. California,

386 U.S. 738 (1967).

      Prentice pled guilty to driving while intoxicated, third or more offense. See

Tex. Penal Code Ann. § 49.09(b)(2). The trial court found Prentice guilty of

driving while intoxicated, sentenced her to ten years in prison, and assessed a

$2,500 fine. After pronouncing sentence, the trial court suspended the sentence,

and placed Prentice on probation for ten years.

      Subsequently, the State filed a motion alleging that Prentice violated several

provisions of the order governing the terms of her probation. Prentice pled “not

true” to the allegations in the State’s motion. After conducting an evidentiary

hearing, the trial court found several of the allegations true and then revoked the

order used to place Prentice on probation. After setting aside the order, the trial

court rendered judgment, requiring that Prentice serve a sentence of ten years in

prison.

      In her appeal, Prentice’s appellate counsel filed a brief presenting counsel’s

professional evaluation of the record. In the brief, Prentice’s counsel concludes that

Prentice’s appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573
      1
        We cite to the current version of the Texas Penal Code, as any amendments
to this section do not affect this appeal.
                                          2
S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension to allow Prentice

additional time to file a pro se brief; however, she did not respond.

      After reviewing the appellate records and the Anders brief filed by Prentice’s

counsel, we agree with counsel’s conclusions that any appeal would be frivolous.

Consequently, we need not order the appointment of new counsel to re-brief

Prentice’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgment. 2

      AFFIRMED.



                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on February 20, 2015
Opinion Delivered March 25, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      2
        Prentice may challenge our decision in her appeal by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3